Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					Non-Final Rejection 
The Status of Claims:
Claims 1-22 are pending. 
Claims 1-22 are rejected.

DETAILED ACTION
1. 	Claims 1-22 are under consideration in this Office Action.
 					       Priority 
2. 
    PNG
    media_image1.png
    325
    874
    media_image1.png
    Greyscale

    Drawings
3.         The drawings filed on 9/14/20 are accepted by the examiner. 
        IDS
4.          The IDS filed on 12/17/20 and 5/27/21 are reviewed by the examiner. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8,  the phrase” optionally substituted alkyl “ is recited .This expression is vague and indefinite because in the absence of the specific moieties intended to effectuate modification by the “substitution” or attachment to the chemical core claimed, the term “substituted” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently distinct functional language, the particular moieties applicants regards as those which will facilitate substitution, requisite to identifying the composition of matter claimed.
In claims 10 and 16 , the symbols ”  
    PNG
    media_image2.png
    29
    27
    media_image2.png
    Greyscale
 “ and “
    PNG
    media_image3.png
    25
    26
    media_image3.png
    Greyscale
” are recited .The claims do not explain what each of them may be meant in the claims. The examiner recommends to add some clarification for those symbols.



(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7, 12-15, 19-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating specific diseases, does not reasonably provide enablement for preventing diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the compounds of  Formula I, Formula IIA, Formula II or Formula III  such as present here.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before that occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The passage spanning from a paragraph #0033   to  a pargraph#0035 on page 9 lists the diseases Applicant intend to treat.  3) There is no working example of such a preventive procedure in man or animal in the specification.  4) The claims rejected are drawn to clinical preventative medicine and are therefore physiological in nature.  5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become prevented from the diseases before the fact.  6) The artisan using Applicants invention would be a Board Certified physician in neurodegenerative diseases with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of neurodegenerative diseases generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent neurodegenerative diseases generally.  That is, the skill is so low that no compound effective generally against neurodegenerative disorders has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases and on the multitude of compounds embraced by Formula ***.
The Examiner suggests deletion of the word “preventing” from the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claim(s) 1-2 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated clearly by Pucheault et al (Tetrahedron Letters, 2004, 45(24), p. 4729-4732).


Pucheault et al disclose the following compounds:


    PNG
    media_image4.png
    157
    192
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    144
    204
    media_image5.png
    Greyscale



 
(see pages 4730-4731, table 2, compounds #3fb and 3gb)


These are identical with the claims. 

6.	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Agekyan  et al (Aryanskii Khimicheskii Zhurnal, 1997, 30(6), 483-488, abstract page )..
             Agekyan  et al discloses the following compound:

    PNG
    media_image6.png
    189
    251
    media_image6.png
    Greyscale
 (see abstract page)
This is identical with the claim. 

7.	Claims 1-2 is under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ruechardt et al (Chemische Berichte, 1965, 98(8), p.2460-2470, abstract page).




    PNG
    media_image7.png
    196
    544
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    198
    549
    media_image8.png
    Greyscale

(see abstract page ). These are identical with the claims.


8.	Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernardelli et al (US 2009/0281084)

	Bernardelli et al discloses 3-(4-trifluoromewthyl-phenyl)-propionamide and its pharmaceutical composition containing ethyl acetate in the following:

    PNG
    media_image9.png
    53
    582
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    217
    367
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    318
    591
    media_image11.png
    Greyscale

 	(see page 60, a paragraph#0794)
This is identical with the claims. 

9.	0281Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huenig et al (Chemische Berichte , 1986, 119(6), p. 1772-1800, abstract page). 

Huenig et al discloses the following compound (see abstract page): 

    PNG
    media_image12.png
    353
    1472
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    609
    1591
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    230
    486
    media_image14.png
    Greyscale


This is identical with the claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        1/15/2022